              Case 2:20-cv-01492-RSM Document 20 Filed 08/31/21 Page 1 of 3




 1

 2

 3

 4

 5

 6
                             IN THE UNITED STATES DISTRICT COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 8
     SARAH MYTIER,
 9
                                                        No. 2:20-cv-1492-RSM
                            Plaintiff,
10
                                                        STIPULATION AND ORDER TO
        v.                                              CONTINUE THE TRIAL DATE AND
11
                                                        CASE SCHEDULING DEADLINES
12   HORACE MANN INSURANCE COMPANY,

13                          Defendant.

14
                      I.            STIPULATED MOTION FOR CONTINUANCE
15
             COMES NOW, Plaintiff Sarah Mytier, and Defendant Horace Mann Insurance Company,
16
     (collectively, the “Parties”) having each appeared in this matter through the undersigned counsel
17

18   and, pursuant to Local Court Rule 16(b)(6) of the United States District Court for the Western

19   District of Washington, hereby agree and stipulate to continue the current case scheduling dates

20   and trial date by six months, at the earliest, or the Court’s soonest availability thereafter. Good
21   cause exists for the requested continuance because despite the Parties’ diligent efforts to engage
22
     in meaningful discovery and settlement negotiations, additional time is required in order to
23
     adequately complete same.
24

25

26



     ORDER ON DEFENDANTS’ MOTION TO CONTINUE - 1
              Case 2:20-cv-01492-RSM Document 20 Filed 08/31/21 Page 2 of 3




            Therefore, the Parties stipulate and request that the Court continue the current trial date
 1

 2   and issue an Amended Case Schedule which shall reflect the change in trial date and

 3   corresponding deadlines.

 4
            DATED this ___ day of August, 2021.
 5

 6
     BAKER LAW FIRM P.S.                              SMITH FREED EBERHARD PC
 7

 8   By:/s/Gary L. Baker                              By:/s/Gordon C. Klug
        Gary L. Baker, WSBA No. 16206                    Gordon C. Klug, WSBA No. 21449
 9      Attorney for Plaintiff                           Email: gklug@smithfreed.com
10                                                       Judson D. Taylor, WSBA No. 46127
                                                         Email: jtaylor@smithfreed.com
11                                                       Attorneys for Defendant Horace Mann
                                                         Insurance Company
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



     ORDER ON DEFENDANTS’ MOTION TO CONTINUE - 2
              Case 2:20-cv-01492-RSM Document 20 Filed 08/31/21 Page 3 of 3




 1

 2
                                                      ORDER
 3
            THIS MATTER having come before the Court upon Stipulation of the Parties, and with
 4
     the Court having reviewed the Stipulated Motion and the records and files herein, and otherwise
 5
     deeming itself fully advised of the premises, it is now, therefore, ORDERED, ADJUDGED,
 6
     AND DECREED that:
 7

 8          (a) The current trial date of February 28, 2022, is continued until September 12, 2022;

 9             and

10          (b) The Court will issue an Amended Case Schedule which shall reflect the change in
11             trial date and corresponding deadlines.
12
            DATED this 31st day of August, 2021.
13

14

15
                                                 A
                                                 RICARDO S. MARTINEZ
                                                 CHIEF UNITED STATES DISTRICT JUDGE
16

17

18

19

20

21

22

23

24

25

26



     ORDER ON DEFENDANTS’ MOTION TO CONTINUE - 3
